EXHIBIT 10.10

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is made by and between
UTStarcom, Inc. (the “Company”), and Mike Sophie (“Employee”) (collectively
referred to as “the Parties”).

WHEREAS, Employee was formerly employed by the Company;

WHEREAS, Employee’s employment relationship with the Company ended effective
May 5, 2006 (“Termination Date”);

WHEREAS, Employee and the Company wish to release each other from any claims
arising from or related to their employment relationship except as expressly
provided below;

NOW THEREFORE, in consideration of the mutual promises made herein, the adequacy
of which is acknowledged, the Company and Employee hereby agree as follows:


1.     CONSIDERATION.


(A)   SEVERANCE; PTO/FLOATING DAYS.  THE COMPANY AGREES TO PAY EMPLOYEE, WITHIN
TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE DATE OF THIS AGREEMENT, THE
EQUIVALENT OF SIX (6) MONTHS OF REGULAR BASE SALARY IN A LUMP SUM OF TWO HUNDRED
TWENTY THOUSAND DOLLARS ($220,000.00), LESS APPLICABLE WITHHOLDINGS. 
ADDITIONALLY, COMPANY AGREES TO ALSO PAY EMPLOYEE AT THAT SAME DATE ALL ACCRUED
BUT UNPAID PAID TIME OFF (“PTO”) AND FLOATING HOLIDAY BENEFITS ACCRUED AS OF AND
THROUGH THE TERMINATION DATE, LESS APPLICABLE WITHHOLDINGS.


(B)   COBRA PREMIUMS.  THE COMPANY AGREES TO PAY EMPLOYEE, WITHIN TEN (10)
BUSINESS DAYS AFTER THE EFFECTIVE DATE OF THIS AGREEMENT, THE APPROXIMATE
EQUIVALENT OF SIX (6) MONTHS OF EMPLOYEE’S COBRA PREMIUMS IN A LUMP SUM OF SIX
THOUSAND DOLLARS ($6,000.00), LESS APPLICABLE WITHHOLDINGS.


(C)   CAREER TRANSITION ASSISTANCE.  EMPLOYEE SHALL BE PROVIDED A VIRTUAL CAREER
TRANSITION PROGRAM THROUGH LEE HECHT HARRISON CONSULTANTS.  LEE HECHT HARRISON
CONSULTANTS WILL CONTACT EMPLOYEE TO INITIATE THE PROGRAM PROMPTLY AFTER THE
EFFECTIVE DATE OF THIS AGREEMENT.


2.     STOCK.  THE PARTIES AGREE THAT EMPLOYEE’S CURRENTLY GRANTED OPTIONS TO
PURCHASE THE COMPANY’S COMMON STOCK WILL BE CONSIDERED TO HAVE VESTED, PURSUANT
TO THEIR RESPECTIVE VESTING SCHEDULES, ONLY THROUGH THE TERMINATION DATE.  AS OF
EMPLOYEE’S TERMINATION DATE, ALL UNVESTED STOCK OPTIONS GRANTED TO HIM UNDER ANY
STOCK OPTION AGREEMENT CURRENTLY IN EFFECT CEASED TO CONTINUE TO VEST IN
ACCORDANCE WITH THE TERMS OF THE APPLICABLE STOCK OPTION PLAN AND THE UNDERLYING
AGREEMENTS.  ALL STOCK OPTIONS NOT VESTED AS OF THE TERMINATION DATE ARE
CANCELED AND/OR TERMINATED.  EMPLOYEE SHALL HAVE THE RIGHT TO EXERCISE VESTED
OPTIONS AT ANY TIME UP TO AND INCLUDING ONE HUNDRED AND TWENTY (120) DAYS AFTER
THE TERMINATION DATE, BUT NOT LATER THAN THE STOCK OPTION EXPIRATION DATE.


--------------------------------------------------------------------------------



3.     BENEFITS.  EMPLOYEE’S HEALTH INSURANCE BENEFITS WILL CEASE ON MAY 31,
2006.  PROVIDED EMPLOYEE MEETS ALL ELIGIBILITY REQUIREMENTS, EMPLOYEE SHALL HAVE
THE RIGHT TO CONVERT HIS HEALTH INSURANCE BENEFITS TO INDIVIDUAL COVERAGE
PURSUANT TO COBRA.


4.     CONFIDENTIAL INFORMATION.  EMPLOYEE SHALL CONTINUE TO MAINTAIN THE
CONFIDENTIALITY OF ALL CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE COMPANY
AND SHALL CONTINUE TO COMPLY WITH THE TERMS AND CONDITIONS OF THE AT-WILL
EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT,  AND ARBITRATION
AGREEMENT (“CONFIDENTIALITY AGREEMENT”) BETWEEN EMPLOYEE AND THE COMPANY. 
EMPLOYEE’S SIGNATURE BELOW CONSTITUTES HIS CERTIFICATION UNDER PENALTY OF
PERJURY THAT HE HAS RETURNED ALL THE COMPANY PROPERTY IN HIS POSSESSION TO THE
COMPANY.


5.     PAYMENT OF SALARY.  EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT ONCE THE
CONSIDERATION DESCRIBED IN PARAGRAPH 1 OF THIS AGREEMENT IS PROVIDED TO
EMPLOYEE, THE COMPANY HAS PAID EMPLOYEE ALL SALARY, WAGES, BONUSES, REIMBURSABLE
EXPENSES, ACCRUED VACATION, SEVERANCE, FEES, STOCK, STOCK OPTIONS, VESTING,
INTEREST, OUTPLACEMENT COSTS, COMMISSIONS AND ANY AND ALL OTHER BENEFITS WHICH
MAYBE DUE UNDER THIS AGREEMENT.


6.     RELEASE OF CLAIMS.  THE PARTIES AGREE THAT THE FOREGOING CONSIDERATION
REPRESENTS SETTLEMENT IN FULL OF ALL OUTSTANDING OBLIGATIONS OWED TO EACH
OTHER.  THE PARTIES, ON BEHALF OF IT/HIMSELF AND ITS/HIS CURRENT AND FORMER
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, INVESTORS, ATTORNEYS, SHAREHOLDERS,
ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR AND SUCCESSOR
CORPORATIONS, HEIRS, FAMILY MEMBERS, EXECUTORS, AND ASSIGNS, HEREBY FULLY AND
FOREVER RELEASE THE OTHER PARTY AND ITS/HIS CURRENT AND FORMER OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, INVESTORS, ATTORNEYS, SHAREHOLDERS,
ADMINISTRATORS, AFFILIATES, DIVISIONS, SUBSIDIARIES, PREDECESSOR AND SUCCESSOR
CORPORATIONS, HEIRS, FAMILY MEMBERS, EXECUTORS, AND ASSIGNS (THE “RELEASEES”),
FROM, AND AGREE NOT TO SUE CONCERNING, OR IN ANY MANNER TO INSTITUTE, PROSECUTE
OR PURSUE, ANY CLAIM, COMPLAINT, CHARGE, DUTY, OBLIGATION OR CAUSE OF ACTION
RELATING TO ANY MATTERS OF ANY KIND, WHETHER PRESENTLY KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, THAT EITHER PARTY MAY POSSESS AGAINST ANY OF THE OTHER
PARTY’S RELEASEES ARISING FROM ANY OMISSIONS, ACTS OR FACTS THAT HAVE OCCURRED
UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION:


(A)   ANY AND ALL CLAIMS RELATING TO OR ARISING FROM EMPLOYEE’S EMPLOYMENT
RELATIONSHIP WITH THE COMPANY AND THE TERMINATION OF THAT RELATIONSHIP;


(B)   ANY AND ALL CLAIMS RELATING TO, OR ARISING FROM, EMPLOYEE’S RIGHT TO
PURCHASE, OR ACTUAL PURCHASE OF SHARES OF STOCK OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD, MISREPRESENTATION, BREACH OF FIDUCIARY
DUTY, BREACH OF DUTY UNDER APPLICABLE STATE CORPORATE LAW, AND SECURITIES FRAUD
UNDER ANY STATE OR FEDERAL LAW;


(C)   ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; TERMINATION IN
VIOLATION OF PUBLIC POLICY; DISCRIMINATION; HARASSMENT; BREACH OF CONTRACT, BOTH
EXPRESS AND IMPLIED; BREACH OF A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH
EXPRESS AND IMPLIED; PROMISSORY ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; FRAUD; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT
OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE;
UNFAIR BUSINESS PRACTICES; DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL
INJURY; ASSAULT; BATTERY; INVASION

2


--------------------------------------------------------------------------------



OF PRIVACY; FALSE IMPRISONMENT; CONVERSION; WORKERS’ COMPENSATION; RETALIATION;
AND DISABILITY BENEFITS;


(D)   ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE AMERICANS WITH DISABILITIES
ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE FAIR CREDIT REPORTING ACT, THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
SARBANES-OXLEY ACT OF 2002, THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA
LABOR CODE, EXCEPT AS PROHIBITED BY LAW, THE CALIFORNIA WORKERS’ COMPENSATION
ACT, AND THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT;


(E)   ANY AND ALL CLAIMS FOR VIOLATION OF THE FEDERAL, OR ANY STATE,
CONSTITUTION;


(F)    ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;


(G)   ANY CLAIM FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ANY DISPUTE
OVER THE NON-WITHHOLDING OR OTHER TAX TREATMENT OF ANY OF THE PROCEEDS RECEIVED
BY EMPLOYEES AS A RESULT OF THIS AGREEMENT; AND


(H)   ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND COSTS.

The Parties agree that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred or continued
under this Agreement, nor shall it extend to any claims undertaken or that may
be undertaken in the future by Employee against the Company for indemnity of or
contribution on behalf of Employee (including reasonable attorneys’ fees and
costs) resulting from acts undertaken by Employee within the course and scope of
his employment.  The Company will continue to pay reasonable attorneys’ fees for
Employee’s representation in the matter of In Re UTStarcom, Inc. Securities
Litigation, Case 5:04-cv-04908-JW (N.D. California, U.S. District Court), and
the ongoing SEC investigation of the Company’s accounting practices pursuant to
Employee’s Indemnification Agreement dated October 15, 2002.


7.     ACKNOWLEDGEMENT OF WAIVER OF CLAIMS UNDER ADEA.  EMPLOYEE ACKNOWLEDGES
THAT HE IS WAIVING AND RELEASING ANY RIGHTS HE MAY HAVE UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”) AND THAT THIS WAIVER AND
RELEASE IS KNOWING AND VOLUNTARY.  EMPLOYEE AND THE COMPANY AGREE THAT THIS
WAIVER AND RELEASE DOES NOT APPLY TO ANY RIGHTS OR CLAIMS THAT MAY ARISE UNDER
ADEA AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT THE
CONSIDERATION GIVEN FOR THIS WAIVER AND RELEASE AGREEMENT IS IN ADDITION TO
ANYTHING OF VALUE TO WHICH EMPLOYEE WAS ALREADY ENTITLED.  EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THIS WRITING THAT (A) HE SHOULD CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; (B) HE HAS TWENTY-ONE (21)
DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT; (C) HE HAS SEVEN (7) DAYS
FOLLOWING THE EXECUTION OF THIS AGREEMENT BY THE PARTIES TO REVOKE THE
AGREEMENT; AND (D) THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL THE REVOCATION
PERIOD HAS EXPIRED.

3


--------------------------------------------------------------------------------



8.     RELEASE OF KNOWN AND UNKNOWN CLAIMS.  EACH PARTY REPRESENTS THAT HE/IT IS
NOT AWARE OF ANY CLAIM AGAINST ANY OF THE OTHER PARTY’S RELEASEES.  THE PARTIES
ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY LEGAL COUNSEL AND ARE FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties, being aware of said code section, agree to expressly waive any
rights they may have thereunder, as well as under any other statute or common
law principles of similar effect in the State of California.


9.     NO COOPERATION.  EMPLOYEE AGREES HE WILL NOT TAKE ANY ACTION THAT IS
REASONABLY CALCULATED TO DAMAGE THE BUSINESS OF THE COMPANY; PROVIDED, HOWEVER,
THAT EMPLOYEE IS ENTITLED TO SEEK AND ACCEPT EMPLOYMENT WITH A COMPETITOR OF THE
COMPANY, BUT WILL IN ALL EVENTS REMAIN SUBJECT TO THE CONFIDENTIAL INFORMATION
RESTRICTIONS AS PROVIDED IN PARAGRAPH 4 ABOVE.  EMPLOYEE AGREES THAT HE WILL NOT
COUNSEL OR ASSIST ANY ATTORNEYS OR THEIR CLIENTS IN THE PRESENTATION OR
PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS BY ANY THIRD PARTY AGAINST ANY OF THE RELEASEES, UNLESS UNDER A
SUBPOENA, A PROPER REQUEST FOR DISCOVERY IN A LEGAL PROCEEDING, OR OTHER COURT
ORDER TO DO SO.  EMPLOYEE AGREES BOTH TO IMMEDIATELY NOTIFY THE COMPANY UPON
RECEIPT OF ANY SUCH SUBPOENA OR COURT ORDER, AND TO FURNISH, WITHIN THREE (3)
BUSINESS DAYS OF ITS RECEIPT, A COPY OF SUCH SUBPOENA OR OTHER COURT ORDER.  IF
APPROACHED BY ANYONE FOR COUNSEL OR ASSISTANCE IN THE PRESENTATION OR
PROSECUTION OF ANY DISPUTES, DIFFERENCES, GRIEVANCES, CLAIMS, CHARGES, OR
COMPLAINTS AGAINST ANY OF THE RELEASEES, EMPLOYEE SHALL STATE NO MORE THAN THAT
HE CANNOT PROVIDE COUNSEL OR ASSISTANCE.  NOTHING IN THIS AGREEMENT IS IN ANY
WAY INTENDED TO, AND DOES NOT, PREVENT EMPLOYEE FROM COOPERATING WITH LAW
ENFORCEMENT EVEN IN THE ABSENCE OF A SUBPOENA OR COURT ORDER.


10.   NO PENDING OR FUTURE LAWSUITS.  EMPLOYEE REPRESENTS THAT HE HAS NO
LAWSUITS, CLAIMS, OR ACTIONS PENDING IN HIS NAME, OR ON BEHALF OF ANY OTHER
PERSON OR ENTITY, AGAINST THE COMPANY OR ANY OTHER PERSON OR ENTITY REFERRED TO
HEREIN.  EMPLOYEE ALSO REPRESENTS THAT HE DOES NOT INTEND TO BRING ANY CLAIMS ON
HIS OWN BEHALF OR ON BEHALF OF ANY OTHER PERSON OR ENTITY AGAINST THE COMPANY OR
ANY OTHER PERSON OR ENTITY REFERRED TO HEREIN.


11.   APPLICATION FOR EMPLOYMENT.  EMPLOYEE UNDERSTANDS AND AGREES THAT, AS A
CONDITION OF THIS AGREEMENT, EMPLOYEE SHALL NOT BE ENTITLED TO ANY EMPLOYMENT
WITH THE COMPANY, AND EMPLOYEE HEREBY WAIVES ANY RIGHT, OR ALLEGED RIGHT, OF
EMPLOYMENT OR RE-EMPLOYMENT WITH THE COMPANY.  EMPLOYEE FURTHER AGREES NOT TO
APPLY FOR EMPLOYMENT WITH THE COMPANY.


12.   NON-DISPARAGEMENT.  EACH PARTY AGREES TO REFRAIN FROM ANY DEFAMATION,
LIBEL OR SLANDER OF THE OTHER, OR TORTIOUS INTERFERENCE WITH THE CONTRACTS AND
RELATIONSHIPS OF THE OTHER.  EMPLOYEE UNDERSTANDS THAT THE COMPANY’S OBLIGATIONS
UNDER THIS PARAGRAPH EXTEND ONLY TO THE COMPANY’S CURRENT EXECUTIVE STAFF AND
MEMBERS OF ITS BOARD OF DIRECTORS AND ONLY FOR SO LONG AS EACH MEMBER THEREOF IS
AN EMPLOYEE OR DIRECTOR OF THE COMPANY, AS THE CASE MAY BE.  NOTHING IN THIS
AGREEMENT

4


--------------------------------------------------------------------------------



IS IN ANY WAY INTENDED TO, AND DOES NOT, PREVENT EMPLOYEE FROM COOPERATING WITH
LAW ENFORCEMENT EVEN IN THE ABSENCE OF A SUBPOENA OR COURT ORDER.  ALL INQUIRIES
BY POTENTIAL FUTURE EMPLOYERS OF EMPLOYEE WILL BE DIRECTED TO THE COMPANY’S
HUMAN RESOURCES REPRESENTATIVE.


13.   CONFIDENTIALITY.  THE PARTIES HERETO EACH AGREE TO USE THEIR BEST EFFORTS
TO MAINTAIN IN CONFIDENCE THE EXISTENCE OF THIS AGREEMENT, THE CONTENTS AND
TERMS OF THIS AGREEMENT, AND THE CONSIDERATION FOR THIS AGREEMENT (HEREINAFTER
COLLECTIVELY REFERRED TO AS “SEVERANCE INFORMATION”).  EACH PARTY HERETO AGREES
TO TAKE EVERY REASONABLE PRECAUTION TO PREVENT DISCLOSURE OF ANY SEVERANCE
INFORMATION TO THIRD PARTIES, AND EACH AGREES THAT THERE WILL BE NO PUBLICITY,
DIRECTLY OR INDIRECTLY, CONCERNING ANY SEVERANCE INFORMATION.  EXCEPT AS
REQUIRED BY LAW, THE PARTIES HERETO AGREE TO TAKE EVERY PRECAUTION TO DISCLOSE
SEVERANCE INFORMATION ONLY TO THOSE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
ACCOUNTANTS, GOVERNMENTAL ENTITIES, AND FAMILY MEMBERS WHO HAVE A REASONABLE
NEED TO KNOW OF SUCH SEVERANCE INFORMATION.


14.   BREACH.  EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT OR OF ANY PROVISION OF THE CONFIDENTIALITY AGREEMENT SHALL
CONSTITUTE A MATERIAL BREACH OF THIS AGREEMENT AND SHALL ENTITLE THE COMPANY
IMMEDIATELY TO RECOVER AND/OR CEASE THE CONSIDERATION PROVIDED TO EMPLOYEE UNDER
THIS AGREEMENT, EXCEPT AS PROVIDED BY LAW.  EXCEPT AS PROVIDED BY LAW, EACH OF
THE PARTIES SHALL ALSO BE RESPONSIBLE TO THE OTHER FOR ALL COSTS, ATTORNEYS’
FEES, AND ANY AND ALL DAMAGES INCURRED IN: (A) ENFORCING ANY OBLIGATION OR RIGHT
UNDER THIS AGREEMENT OR THE CONFIDENTIALITY AGREEMENT, INCLUDING THE BRINGING OF
ANY ACTION TO RECOVER THE CONSIDERATION, AND (B) DEFENDING AGAINST A CLAIM OR
SUIT BROUGHT OR PURSUED IN VIOLATION OF THE TERMS OF THIS AGREEMENT.


15.   NO ADMISSION OF LIABILITY.  NO ACTION TAKEN BY THE PARTIES HERETO, OR
EITHER OF THEM, EITHER PREVIOUSLY OR IN CONNECTION WITH THIS AGREEMENT, SHALL BE
DEEMED OR CONSTRUED TO BE: (A) AN ADMISSION OF THE TRUTH OR FALSITY OF ANY
POTENTIAL CLAIMS; OR (B) AN ACKNOWLEDGEMENT OR ADMISSION BY EITHER PARTY OF ANY
FAULT OR LIABILITY WHATSOEVER TO THE OTHER PARTY OR TO ANY THIRD PARTY.


16.   COSTS.  THE PARTIES SHALL EACH BEAR THEIR OWN COSTS, ATTORNEYS’ FEES AND
OTHER FEES INCURRED IN CONNECTION WITH THE PREPARATION OF THIS AGREEMENT EXCEPT
AS TO LEGAL FEES INCURRED ON BEHALF OF EMPLOYEE AS REGARDS THE DRAFTING AND
NEGOTIATION OF THIS AGREEMENT.


17.   ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION IN ALAMEDA, CALIFORNIA, BEFORE
THE AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES AND CALIFORNIA LAW, OR BY A JUDGE TO BE MUTUALLY AGREED
UPON.  THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. 
THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES AGREE THAT THE
PREVAILING PARTY IN ANY ARBITRATION SHALL BE AWARDED ITS REASONABLE ATTORNEYS’
FEES AND COSTS.  THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.


18.   TAX CONSEQUENCES.  THE COMPANY MAKES NO REPRESENTATIONS OR WARRANTIES WITH
RESPECT TO THE TAX CONSEQUENCES OF THE PAYMENTS PROVIDED TO EMPLOYEE OR MADE ON
HIS BEHALF UNDER THE TERMS OF THIS AGREEMENT.  EMPLOYEE AGREES AND UNDERSTANDS
THAT HE IS RESPONSIBLE FOR PAYMENT, IF ANY, OF

5


--------------------------------------------------------------------------------



LOCAL, STATE AND/OR FEDERAL TAXES ON THE PAYMENTS MADE HEREUNDER BY THE COMPANY
AND ANY PENALTIES OR ASSESSMENTS THEREON.  EMPLOYEE FURTHER AGREES TO INDEMNIFY
AND HOLD THE COMPANY HARMLESS FROM ANY CLAIMS, DEMANDS, DEFICIENCIES, PENALTIES,
INTEREST, ASSESSMENTS, EXECUTIONS, JUDGMENTS, OR RECOVERIES BY ANY GOVERNMENT
AGENCY AGAINST THE COMPANY FOR ANY AMOUNTS CLAIMED DUE ON ACCOUNT OF:
(A) EMPLOYEE’S FAILURE TO PAY OR THE COMPANY’S FAILURE TO WITHHOLD, OR
EMPLOYEE’S DELAYED PAYMENT OF, FEDERAL OR STATE TAXES; OR (B) DAMAGES SUSTAINED
BY THE COMPANY BY REASON OF ANY SUCH CLAIMS, INCLUDING ATTORNEYS’ FEES AND
COSTS.


19.   INDEMNIFICATION.  EACH OF THE PARTIES AGREES TO INDEMNIFY AND HOLD
HARMLESS THE OTHER FROM AND AGAINST ANY AND ALL LOSS, COSTS, DAMAGES OR
EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES OR EXPENSES INCURRED BY
THE OTHER ARISING OUT OF THE BREACH OF THIS AGREEMENT, OR FROM ANY FALSE
REPRESENTATION MADE HEREIN BY THAT PARTY, OR FROM ANY ACTION OR PROCEEDING WHICH
MAYBE COMMENCED, PROSECUTED OR THREATENED BY THAT PARTY OR FOR HIS/ITS BENEFIT,
UPON HIS/ITS INITIATIVE, DIRECT OR INDIRECT, CONTRARY TO THE PROVISIONS OF THIS
AGREEMENT.  THE PARTIES FURTHER AGREE THAT IN ANY SUCH ACTION OR PROCEEDING,
THIS AGREEMENT MAY BE PLED AS A COMPLETE DEFENSE, OR MAY BE ASSERTED BY WAY OF
COUNTERCLAIM OR CROSS-CLAIM.


20.   AUTHORITY.  THE COMPANY REPRESENTS AND WARRANTS THAT THE UNDERSIGNED HAS
THE AUTHORITY TO ACT ON BEHALF OF THE COMPANY AND TO BIND THE COMPANY AND ALL
WHO MAY CLAIM THROUGH IT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT. 
EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS THE CAPACITY TO ACT ON HIS OWN
BEHALF AND ON BEHALF OF ALL WHO MIGHT CLAIM THROUGH HIM TO BIND THEM TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT.  EACH PARTY WARRANTS AND REPRESENTS THAT
THERE ARE NO LIENS OR CLAIMS OF LIEN OR ASSIGNMENTS IN LAW OR EQUITY OR
OTHERWISE OF OR AGAINST ANY OF THE CLAIMS OR CAUSES OF ACTION RELEASED HEREIN.


21.   NO REPRESENTATIONS.  EMPLOYEE REPRESENTS THAT HE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY, AND HAS CAREFULLY READ AND UNDERSTANDS THE SCOPE AND
EFFECT OF THE PROVISIONS OF THIS AGREEMENT.  NEITHER PARTY HAS RELIED UPON ANY
REPRESENTATIONS OR STATEMENTS MADE BY THE OTHER PARTY HERETO THAT ARE NOT
SPECIFICALLY SET FORTH IN THIS AGREEMENT.


22.   SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR IS
DECLARED BY A COURT OF COMPETENT JURISDICTION OR ARBITRATOR TO BE ILLEGAL,
UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
WITHOUT SAID PROVISION.  THE PARTIES AGREE THAT TO THE EXTENT ANY UNENFORCEABLE
PROVISION CAN BE RE-DRAFTED TO BE MADE ENFORCEABLE, THEY WILL AGREE TO THE COURT
OR ARBITRATOR RE-DRAFTING SAID PROVISION.


23.   ATTORNEYS’ FEES.  EXCEPT AS PROVIDED IN PARAGRAPH 6 HEREOF, IN THE EVENT
THAT EITHER PARTY BRINGS AN ACTION TO ENFORCE OR EFFECT ITS RIGHTS UNDER THIS
AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS AND
EXPENSES, INCLUDING THE COSTS OF MEDIATION, ARBITRATION, LITIGATION, COURT FEES,
PLUS REASONABLE ATTORNEYS’ FEES, INCURRED IN CONNECTION WITH SUCH AN ACTION.


24.   ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE COMPANY AND EMPLOYEE CONCERNING THE SUBJECT MATTER OF
THIS AGREEMENT AND EMPLOYEE’S EMPLOYMENT WITH, AND SEPARATION FROM, THE COMPANY
AND THE EVENTS LEADING THERETO AND ASSOCIATED THEREWITH, AND SUPERSEDES AND
REPLACES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS CONCERNING THE SUBJECT
MATTER OF THIS AGREEMENT AND EMPLOYEE’S RELATIONSHIP WITH THE COMPANY,

6


--------------------------------------------------------------------------------



WITH THE EXCEPTION OF THE CONFIDENTIALITY AGREEMENT, THE COMPANY’S STOCK PLAN,
EMPLOYEE’S INDEMNIFICATION AGREEMENT, AND ANY APPLICABLE STOCK OPTION AGREEMENT.


25.   NO ORAL MODIFICATION.  THIS AGREEMENT MAY ONLY BE AMENDED IN WRITING
SIGNED BY EMPLOYEE AND THE GENERAL COUNSEL OF THE COMPANY.


26.   GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA.


27.   EFFECTIVE DATE.  THIS AGREEMENT WILL BECOME EFFECTIVE AFTER IT HAS BEEN
SIGNED BY BOTH PARTIES AND AFTER SEVEN DAYS HAVE PASSED SINCE EMPLOYEE SIGNED
THE AGREEMENT (THE “EFFECTIVE DATE”), UNLESS REVOKED BY EMPLOYEE PURSUANT TO
SECTION 7 OF THIS AGREEMENT.


28.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND EACH
COUNTERPART SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND SHALL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.


29.   VOLUNTARY EXECUTION OF AGREEMENT.  THIS AGREEMENT IS EXECUTED VOLUNTARILY
AND WITHOUT ANY DURESS OR UNDUE INFLUENCE ON THE PART OR BEHALF OF THE PARTIES
HERETO, WITH THE FULL INTENT OF RELEASING ALL CLAIMS.  THE PARTIES ACKNOWLEDGE
THAT:


(A)   THEY HAVE READ THIS AGREEMENT;


(B)   THEY HAVE BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND EXECUTION
OF THIS AGREEMENT BY LEGAL COUNSEL OF THEIR OWN CHOICE OR THAT THEY HAVE
VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;


(C)   THEY UNDERSTAND THE TERMS AND CONSEQUENCES OF THIS AGREEMENT AND OF THE
RELEASES IT CONTAINS;


(D)   THEY ARE FULLY AWARE OF THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

UTStarcom, Inc.

 

 

 

Dated:

April 13, 2006

 

 

/s/ Mark Green

 

 

Mark Green

 

 

Vice President, Human Resources

 

 

 

Dated:

April 13, 2006

 

 

Mike Sophie, an individual

 

 

 

 

 

/s/ Mike Sophie

 

 

Mike Sophie

 

7


--------------------------------------------------------------------------------